


Exhibit 10.1


August 2, 2013


AGCO Corporation
AGCO Canada, Ltd c/o AGCO Corporation
4205 River Green Parkway
Duluth, GA 30096-2568
Attn: David Williams
Attn: General Counsel c/o Lynnette Schoenfeld




Re: Increasing the Maximum Outstanding Balance for the U.S. Receivables Purchase
Agreement




Dear AGCO Corporation,


This notice is provided pursuant to the Receivables Purchase Agreement dated
December 22, 2009 among AGCO Corporation and AGCO Finance LLC (the “U.S. RPA”).


AGCO Finance LLC, is hereby providing notice, as set forth in the definition of
“Maximum Outstanding Balance” found in the U.S. RPA, that it is increasing the
Maximum Outstanding Balance amount set forth in the such definition from U.S.D.
$600,000,000 to $800,000,000. The definition shall not be otherwise modified.


We appreciate your support of the financing programs. Please do not hesitate to
contact us if you have any questions regarding this notification.






AGCO Finance LLC


/s/ Amy Ventling Hester
Amy Ventling Hester
Chief Executive Officer






